Name: Council Regulation (EEC) No 1008/83 of 27 April 1983 laying down for 1983 certain measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 4. 83 Official Journal of the European Communities No L 115 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1008 / 83 of 27 April 1983 laying down for 1983 certain measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a system for the conservation and management of fishery resources ( ] ), and in particular Articles 3 and 11 thereof, Having regard to the proposal from the Commission, Whereas , in accordance with the procedure provided for by the Fisheries Agreement between the European Economic Community , on the one hand, and the Government of Denmark and the local Government of the Faroe Islands , on the other hand ( 2 ), and in particular Article 2 thereof, the Community, on the one hand, and the Government of Denmark and the local Government of the Faroe Islands , on the other hand, have held consultations concerning their mutual fishing rights for 1983 ; Whereas, during these consultations, the delegations agreed to recommend to their respective authorities that they fix certain catch quotas for 1983 for vessels of the other Party ; Whereas the Council approved in principle the results of these consultations by adopting on 25 January 1983 Regulation (EEC) No 180 / 83 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands ( 3 ); Whereas the interim regime laid down in Council Regulation (EEC) No 180 / 83 , which expires on 30 April 1983 , should be replaced by a definitive regime for 1983 in accordance with the arrangements negotiated between the Community and the Faroe Islands . HAS ADOPTED THIS REGULATION: Article 1 1 . The only fishing activities by vessels registered in the Faroe Islands in the 200-nautical-mile zone of the Member States in the North Sea , Skagerrak, Kattegat, the Baltic Sea, the Labrador Sea , Davis Strait, Baffin Bay and the Atlantic Ocean north of 43 ° N which shall be authorized until 31 December 1983 are those for the species mentioned in Annex I within the geographical and quantitative limits laid down in this Regulation . 2 . Fishing authorized under paragraph 1 shall be limited except in Skagerrak to the parts of the 200-nautical-mile fishing zone lying seawards of 12 nautical miles from the base-lines from which the fishing zones of Member States are measured . 3 . Notwithstanding paragraph 1 , unavoidable by ­ catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned . 4 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned. Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article. 2 . Vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex II is to be entered . (&gt;) OJ No L 24, 27 . 1 . 1983 , p. 1 . ( 2 ) OJ No L 226, 29 . 8 . 1980 , p. 11 . ( 3 ) OJ No L 24, 27. 1 . 1983 , p. 77. No L 115 / 2 Official Journal of the European Communities 30 . 4 . 83 3 . Vessels referred to in paragraph 1 , including those carrying out fishing for prawns under special conditions in ICES sub-area XIV , but excluding those fishing in ICES division III a), shall transmit to the Commission the information set out in Annex III . This information is to be transmitted according to the rules set out in that Annex . (h ) three for fishing porbeagle in the whole Community zone with the exception of NAFO 3PS ; ( i ) six for fishing redfish in ICES sub-area XIV; ( j ) 10 for fishing capelin in ICES sub-area XIV . 3 . Each licence shall be valid for one vessel only . When several vessels are taking part in the same fishing operation, each vessel shall be in possession of a licence . 4 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessel on both sides . 4 . Licences may be cancelled with a view to the issue of new licences. The cancellation shall take effect from the date of the surrender of the licence to the Commission . Article 3 1 . Fishing within the waters referred to in Article 1 , except in Skagerrak under the quotas established in the said Article , shall be permitted only where a licence issued by the Commission on behalf of the Community is held on board and where the conditions set out in the licence are observed . 5 . Should there be an infringement of the obligations fixed by this Regulation the licence shall be withdrawn. 6 . No licence shall be issued for a maximum period of 12 months for vessels in respect of which the obligations laid down in this Regulation have not been observed . 7 . Licences issued pursuant to Regulation (EEC) No 180 / 83 shall remain valid until 31 December 1983 if so requested by the Faroese authorities . 2 . The issue of licences for the purpose of paragraph 1 shall be subject to the condition that the number of licences valid on any one day shall not exceed : ( a ) 14 for fishing mackerel in ICES division VI a ) (north of 56 ° 30' N) and ICES divisions VII e), f) and h), sprat in ICES sub-area IV and division VI a ) (north of 56 ° 30' N), horse mackerel in ICES sub-area IV and division VI a ) (north of 56 ° 30' N), VII e), f), h ) and herring in ICES division VI a) (north of 56 ° 30 ' N); (b ) 12 for fishing Norway pout in ICES sub-area IV and division VI a ) (north of 56 ° 30' N) and sandeel in ICES sub-area IV ; (c) fishing for northern deep-water prawn (Pandalus borealis ): nine in ICES sub-area XTV , five in NAFO sub-area 1 ( south of 68 ° N); (d ) 20 for fishing ling and tusk in ICES division VI b). However, the total number of vessels allowed to fish simultaneously shall be limited to 10 ; (e) 14 for fishing blue ling in ICES divisions VI a ) (north of 56 ° 30' N) and VI b); ( f) three for fishing Greenland halibut in NAFO sub-area 1 and ICES sub-area XIV; (g) 16 for fishing blue whiting in ICES sub-area VII (west of 12 ° W) and ICES divisions VI a) (north of 56 ° 30' N) and VI b); Article 4 When an application for a licence is submitted to the Commission, the following information shall be supplied : a ) name of the vessel ; b ) registration number ; c) external identification letters and numbers ; d) port of registration; e) name and address of the owner or charterer ; f) gross tonnage and overall length; g) engine power; h ) call sign and radio frequency; i ) intended method of fishing; j ) intended area of fishing; k) species for which it is intended to fish ; 1 ) period for which a licence is requested . 30 . 4 . 83 Official Journal of the European Communities No L 115 / 3 Article 8 Where an infringement is duly established the Member States shall , without delay , inform the Commission of the name of the vessel involved and of any action they have taken . Article 9 Quantities fished under Council Regulation (EEC) No 180 / 83 shall be deducted from quotas laid down in this Regulation . Article 5 Fishing for tusk, ling and porbeagle within the limits of the quotas referred to in Article 1 shall be allowed only if the method commonly known as 'long-lining' is used . Article 6 Fishing in Skagerrak within the limits of the quotas referred to in Article 1 shall 'be subject to the following conditions : 1 . Directed fishing for herring is prohibited except for 12 weeks within the period 1 May to 24 September 1983 . 2 . Directed fishing for herring for purposes other than human consumption shall be prohibited . 3 . The use of trawl and purse seine for the capture of pelagic species shall be prohibited from Saturday midnight to Sunday midnight . Article 7 The competent authorities of the Member States shall take approriate steps , including the regular inspection of vessels , to ensure that this Regulation is enforced . Article 10 Regulation (EEC) No 180 / 83 is hereby repealed . Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 25 January to 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1983 . For the Council The President I. KIECHLE No L 115 / 4 Official Journal of the European Communities 30 . 4 . 83 ANNEX I Fishing quotas Species Fishing zones ICES sub-area and division or NAFO sub-area Quantity (tonnes ) Ling VI b) 500 (&gt;) Tusk VI b ) 500 (') Blue ling VI a ) ( 2 ), VI b) 700 Mackerel IV  VI a ) (*), VII e ), f), h ) 10 000 Horse mackerel IV , VI a ) ( 2 ), VII e), f), h ) 6 000 Norway pout IV , VI a ) ( 2 ) 8 750 (') ( «) Sprat IV , VI a ) ( 2 ) 15 000 Sand-eel IV 8 750 ( 3 ) Blue whiting VI a) ( 2 ), VI b), VII ( 5 ) 40 000 Other white fish (by-catches only) IV , VI a) ( 2 ) 750 Herring Ilia N (Skagerrak ) ( 6 ) 500 VI a ) (&gt;) 1 800 Northern deep-water prawn NAFO I ( 7 ) 475 (Pandalus borealis ) XIV 675 (*) Greenland halibut NAFO I 150 XIV 150 Redfish XIV 500 Porbeagle Entire Community zone excluding NAFO 3 PS 300 Capelin XIV 10 000 ( ») (') These quotas are interchangeable . ( 2 ) North of 56 ° 30' N. ( 3 ) Each of these quotas may be exceeded by a maximum of 5 000 tonnes provided that the total catches of Norway pout , sand-eel and sprat do not exceed 32 500 tonnes. (*) Of which maximum 3 500 tonnes may be fished in ICES VI a ) north of 56 ° 30' N subject to the provision on request by the EEC of details of the quantity and composition of any by-catch taken . ( s ) West of 12 ° W. { 6 ) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse on Tistlarna and from there to the nearest coast of Sweden . ( 7 ) South of 68 ° N. ( 8 ) Subject to specific conditions which will be determined after consultations between the parties . ( 9 ) This quota will only be effective in the event that the Community allows fishing for these stocks by Community vessels and from the date on which this permission takes effect . 30 . 4 . 83 Official Journal of the European Communities No L 115 / 5 ANNEX II 1 . The following details are to be entered in the log-book after each haul when fishing within the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by exclusive Community rules on fisheries : 1.1 . the quantity ( in kilograms) of each species caught, including by-catches ; 1.2 . the date and the time of the haul ; 1.3 . the geographical position in which the catches were made; 1.4 . the fishing method used; 1.5 . all radio messages sent in conformity with Annex III . 2 . The following log-book has to be used when fishing within NAFO sub-area I and ICES sub-area XIV. E U R O P E A N C O M M U N IT IE S ' L O G -B O O K F O R N A F O SU B -A R E A 1 A N D IC E S SU B -A R E A X IV V es se l's na m e Si de N o ! C om m un it ie s' lic en ce N o D at e N oo n po sit io n (G M T) D ay M on th Y ea r L at itu de Lo ng itu de N A F O ­ D iv is io n 09 1 1 1 1 1 1 IN 1 1 1 |W | | No L 115 / 6 Official Journal of the European Communities 30 . 4 . 83 T im e to w be ga n (G M T) T im e to w fin ­ is he d (G M T) H ou rs fi sh ed D ep th (m et re s) Po si tio n at st ar t of to w Ty pe of ge ar N um be r of ne ts o r lin es us ed M es h si ze Ca tch by sp ec ies (ki lo gr am s  ro un d we ig ht ) L at i ­ tu de Lo ng i ­ tu de N A F O di vi si on C od (1 01 ) R ed ­ fis h (1 03 ) G re en ­ la nd ha lib ut (1 18 ) H al ib ut (1 20 ) R ou nd -n os e gr en ad ier (1 68 ) C at fi sh (1 88 ) Ca pe lin (3 40 ) P ra w n (6 39 ) l \ \ \ K ep t D is ca rd ed I I l I I I I I K ep t \ D is ca rd ed L l I I | | K ep t L E \ I D is ca rd ed L E l I l I Ke pt | | I I | | \ D is ca rd ed I K ep t L E \ I I I I D is ca rd ed \ \ | | I l I l | | K ep t I I I I I D is ca rd ed | | | | I K ep t ! ! D is ca rd ed 1 l Su b- to tal fo rd ay K ep t D is ca rd ed I . I To tal fo rv oy ag e K ep t D is ca rd ed l Ro un d we ig ht (ki lo gr am s) pr oc es se d to da y fo rh um an co ns um pt io n Ro un d we ig ht (ki lo gr am s) pr oc es se d to da y fo rr ed uc tio n T ot al R em ar ks M as te r's sig na tu re 30 . 4 . 83 Official Journal of the European Communities NoL 115 / 7 ANNEX 111 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters : 1.1.1 . the 200-nautical-mile fishing zone off the coasts of the Member States of the Community , or 1.1.2 . NAFO sub-area I as defined by the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries situated under the jurisdiction of Denmark: ( a ) the information specified under 1.5 below; (b ) the quantity (in kilograms) of each species of fish in the hold ; ( c ) the date and NAFO sub-area or ICES sub-area within which the captain intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1.1 and 1.1.2 on a given day , one communication shall suffice on first entry . 1.2 . On each occasion the vessel leaves : 1.2.1 . the zone referred to under 1.1.1 : ( a ) the information specified under 1.5 below ; (b ) the quantity ( in kilograms) of each species of fish in the hold; (c ) the quantity (in kilograms) of each species caught since the previous transmission ; (d ) the ICES sub-area or NAFO sub-area in which the catches were taken ; (e ) the quantity ( in kilograms ) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made; (f) the quantity ( in kilograms ) of each species landed in a port of the Community since the vessel entered the zone; 1.2.2 . the zone referred to under 1.1.2 : information referred to under ( a ), ( b), (c), ( d), ( e ) and ( f); ( g ) the quantity ( in kilograms) of discards specified by species since the previous transmission . 1.3 . A notice of leaving at least 48 hours prior to the vessel's scheduled exit from the zone referred to under 1.1.2 and from ICES sub-area XIV. 1.4. At three-day intervals , commencing on the third day after the vessel first enters the zones referred to under 1.1.1 when fishing for herring and at weekly intervals , commencing on the seventh day after the vessel first enters the zones referred to under 1.1.1 and 1.1.2 when fishing for all species other than herring: ( a ) the information specified under 1.5 below ; No L 115 / 8 Official Journal of the European Communities 30 . 4 . 83 (b ) the quantity ( in kilograms) of each species caught since the previous transmission ; (c ) the ICES or NAFO sub-area in which the catches were made. 1.5 . (a ) the name, call sign , identification numbers and letters of the vessel and the name of its master ; ( b ) the licence number if the vessel is under licence ; (c ) the serial number of the message; (d) identification of the type of message; (e ) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels ( telex address 24 189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel's behalf by another vessel . 3 . Name of radio station Call sign of radio station Skagen BiÃ ¥vand RÃ ¸nne Norddeich Scheveningen Oostende North Foreland Humber Cullercoats Wiek Portpatrick Anglesey Ilfracombe Niton Stonehaven Portishead OXP OXB OYE DAF DAK DAH DAL DAI DAM DAJ DAN PCH OST GNF GKZ GCC GKR GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO FFC Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon Prins Christians Sund Angmagssalik JulianehÃ ¥b GodthÃ ¥b Holsteinsborg Godhavn Thorshavn Velferdsstasjon FÃ ¦ringerhamm Bergen Farsund FlorÃ ¸ Rogaiand TjÃ ¸me Ã lesund OZN OZL OXF OXI OYS OZM Central GodthÃ ¥b OXJ 22239 LGN LGZ LGL LGQ LGT LGA 30 . 4 . 83 Official Journal of the European Communities No L 115 / 9 4 . Form of communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1.1.1 and 1.1.2 shall contain the following elements , which shall be given in the following order :  name of vessel ,  call sign,  external identification letters and numbers ,  serial number of the message for the voyage in question ,  indication of the type of message according to the following code:  message when entering one of the zones referred to under 1.1.1 and 1.1.2: 'IN',  message when leaving one of the zones referred to under 1.1.1 and 1.1.2 : 'OUT',  message when moving from one ICES division to another : 'ICES',  weekly message: 'WKL',  three-day message : '2 WKL',  notice of departure from the zone referred to under 1.1.2 : 'NL',  the geographical position ,  the ICES or NAFO sub-area in which fishing is expected to commence ,  the date on which fishing is expected to commence ,  the quantity ( in kilograms ) of each species of fish in the hold using the code mentioned in point 5 ,  the ICES or NAFO sub-area in which the catches were made ,  the quantity ( in kilograms ) of each species transferred to other vessels since the previous transmission ,  the name and call sign of the vessel to which the transfer was made,  the quantity ( in kilograms ) of each species landed in a port of the Community since the previous transmission ,  the name of the master ,  the quantity ( in kilograms ) of each species discarded since the previous transmission using the code mentioned in point 5 only in the case of fisheries operations in the zones referred to under 1.1.2 . 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above: A. Deep-water prawn (Pandalus borealis), B. Hake (Merluccius merluccius ), C. Greenland halibut (Reinhardtius hippoglossoides), D. Cod (Gadus morhua), E. Haddock (Melanogrammus aeglefinus ), F. Halibut (Hippoglossus hippoglossus), G. Mackerel (Scomber scombrus ), H. Horse mackerel (Trachurus trachurus ), I. Round-nose granadier (Coryphaenoides rupestris), J. Saithe (Pollachius virens ), K. Whiting (Merlangus merlangus ), No L 115 / 10 Official Journal of the European Communities 30 . 4 . 83  L. Herring (Clupea harengus),  M. Sand-eel (Ammodytes spp .},  N. Sprat (Clupea sprattus),  O. Plaice (Pleuronectes platessa ),  P. Norway pout (Trisopterus esmarkii ),  Q. Ling (Molva molva),  R. Other ,  S. Shrimp (Pandalidae),  T. Anchovy (Engraulis encrassicholus ),  U. Redfish (Sebastes spp .)  V. American plaice (Hypoglossoides platessoides),  W. Squid ( Illex ),  X. Yellowtail ( Limanda ferruginea )  Y. Blue whiting (Gadus poutassou),  Z. Tuna (Thunnidae),  AA. Blue ling (Molva dypterygia ),  BB . Tusk (Brosme brosme),  CC . Dogfish ( Scyliorhinus retifer ),  DD . Basking shark (Cetorhindae),  EE . Porbeagle (Lamna nasus ),  FF . Squid loligo (Loligo vulgaris),  GG. Ray's bream (Brama brama),  HH. Sardine (Sardina pilchardus).